                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KAREN L. RILEY,                              )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 1:18-cv-17
                                             )
UPPER ALLEGHENY HEALTH                       )
SYSTEM, et al.                               )
                                             )
                      Defendants,            )
                                             )
               v.                            )
                                             )
GULFSTREAM ANESTHESIA                        )
CONSULTANTS, P.A.,                           )
                                             )
               Third-Party Defendant.        )


                                   MEMORANDUM ORDER

       This civil action, involving claims of medical negligence, was commenced by Plaintiff

Karen L. Riley on January 16, 2018. The matter was originally referred to the undersigned, then

a United States Magistrate Judge, for report and recommendation in accordance with the

Magistrates Act, 28 U.S.C. § 636(b)(1), and the Local Rules for Magistrate Judges. On

September 18, 2018, the case was transferred to the undersigned in her current capacity as a

United States District Judge. ECF No. 62. On September 27, 2018, the case was referred to

United States Magistrate Judge Richard A. Lanzillo for all further pretrial proceedings, with the

undersigned remaining as the presiding district court judge. ECF No. 66.

       On April 25, 2019, Judge Lanzillo issued a Magistrate Judge’s Report and

Recommendation (“R&R”), ECF No. 85, in which he opines that the Plaintiff’s Motion to

Dismiss Less Than All Parties with Prejudice, ECF No. 72, should be granted. Plaintiff’s motion



                                                 1
arises from the fact that she has reached a settlement with Defendants Upper Allegheny Health

System, Inc., Bradford Hospital, t/d/b/a Bradford Regional Medical Center, and Jason D.

Kinkartz, M.D. (“Settling Defendants”). Under the terms of her settlement agreement, and

consistent with conditions imposed by the Commonwealth’s Medical Care Availability and

Reduction of Error Fund (“Mcare”), Plaintiff agreed to dismiss the Settling Defendants, with

prejudice, upon receipt of the settlement funds. Upon dismissal of the Settling Defendants,

Plaintiff’s only remaining claims will be against Defendant Louis J. Nitsos, M.D.

       Defendant Nitsos opposes Plaintiff’s motion and has filed objections to the R&R. See

ECF Nos. 76, 83, and 89. Dr. Nitsos contends that it is premature to dismiss the Settling

Defendants, and also potentially prejudicial to his interests.

       This Court disagrees. Discovery in this case has been ongoing and, to this Court’s

understanding, it is mostly complete. Thus, at this stage of the proceedings, the parties should

have fairly well-formed litigation strategies. Meanwhile, Dr. Nitsos, with leave of Court, has

asserted crossclaims against the Settling Defendants for contribution and/or indemnity. To the

extent those claims are actually ripe, they will remain pending even if Plaintiff’s claims against

the Settling Defendants are dismissed. And, even in the absence of such claims, Dr. Nitsos

retains the right to have the Settling Defendants appear on the verdict slip in order to obtain an

accurate apportionment of his own liability, assuming he can adduce prima facie evidence of the

Settling Defendants’ liability at time of trial. In sum, Plaintiff’s motion is not premature, and Dr.

Nitsos’ interests should be adequately protected even if the Plaintiffs’ claims against the Settling

Defendants are dismissed.




                                                  2
       Accordingly, after de novo review of the Complaint and the other pleadings and

documents in the case, together with the R&R and Defendant Nitsos’ objections thereto, the

following order is entered:


       NOW, this 11th day of July, 2019;

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Dismiss Less Than All Parties with

Prejudice, ECF No. [72], shall be, and hereby is, GRANTED.

       The Report and Recommendation of United States Magistrate Judge Richard Lanzillo,

dated April 25, 2019, ECF No. [85], is hereby adopted as the opinion of this Court.




                                                        /s/ Susan Paradise Baxter
                                                        SUSAN PARADISE BAXTER
                                                        United States District Judge


cc:    Counsel of Record

       The Honorable Richard A. Lanzillo
       United States Magistrate Judge




                                                3
